Citation Nr: 1329481	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  11-27 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to 
January 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota which, in part, denied service 
connection for rosacea.  Please note this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

A videoconference hearing was held in February 2013 before 
the undersigned who is rendering the determination in this 
case.  The Veteran also offered testimony in October 2009 
before a Decision Review Officer (DRO).  Transcripts of both 
hearings are in the claims file.  

In March 2013, the Board remanded the Veteran's claim for 
additional evidentiary development.  The Board specifically 
instructed the Agency of Original Jurisdiction (AOJ) to 
schedule the Veteran for a VA examination to determine the 
nature and etiology of his current rosacea, and specifically 
to determine whether the Veteran had rosacea that is 
causally or etiologically related to service, to include his 
exposure to ionizing radiation.  Unfortunately, the 
additional medical opinion obtained on remand is still 
inadequate.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  Although the Board sincerely 
regrets further delay, another remand is essential to ensure 
that the Board remand instructions are complied with and 
carried out prior to a final adjudication of the claim.  

Lastly, the Board observes that the issue on appeal as 
certified to the Board was entitlement to service connection 
for rosacea.  However, in light of the Veteran's testimony 
at the February 2013 hearing, the issue has since been 
broadened to entitlement to service connection for a skin 
disorder, as reflected above.

For the following reasons, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate 
a claim and requires VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2012).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2012).  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. 
§ 3.159(c)(4) (2012).  

The Veteran contends that he developed rosacea as a result 
of his exposure to ionizing radiation in service.  See 
February 2013 Hearing Transcript (T.), p. 3.  The records 
reflect that the Veteran was exposed to ionizing radiation 
as a participant of Operation HARDTACK I while serving 
aboard the U.S.S. Boxer in 1958.  See February 2005 letter 
from the Defense Threat Reduction Agency (DTRA).  During his 
hearing, the Veteran testified that he first discovered 
signs of skin problems sometime during the 1960s.  See T. at 
3.  

The Veteran is currently service-connected for basal cell 
carcinoma of the nose, right jaw, below right ear and scalp, 
as well as squamous cell carcinoma of the scalp.  See April 
2005 and September 2007 rating decisions.  

The Veteran was afforded a VA skin examination in August 
2008, at which time he provided his history and reported to 
have had multiple skin cancers removed from his scalp, face 
and right ear.  On examination, the examiner evaluated and 
described the size, texture and appearance of the Veteran's 
scars.  She (the examiner) also noted that the Veteran had 
telangiectasis on both cheeks with signs of erythema.  In 
addition, she observed that the Veteran had rosacea that 
affects less than one percent of his total surface area and 
less than five percent of his exposed area.  Based on her 
evaluation of the Veteran, she diagnosed him with having 
rosacea to the cheeks which causes his burning sensation.  

During a February 2011 primary care visit, the Veteran 
presented with signs of soft tissue swelling on the right 
cheek just below the right eye.  On examination, the 
treatment provider noted that the Veteran had extensive skin 
changes which "could be compatible with radiation damage."  
At a subsequent VA treatment visit also dated in February 
2011, the VA physician noted that the Veteran had some edema 
of his facial skin, to include his cheeks and nose, and 
commented that the Veteran felt as though his skin was 
burning when he touched these areas.  

Pursuant to the March 2013 Board remand, the Veteran was 
afforded a VA examination in April 2013, at which time the 
examiner evaluated the Veteran and noted that he had 
diagnoses of squamous cell carcinoma, basal cell carcinoma 
and actinic keratosis.  Upon reviewing the Veteran's medical 
history, the examiner noted that the Veteran developed 
rosacea on his cheeks in the mid 60s.  Based on his review 
of the medical literature, the examiner could find nothing 
to suggest that rosacea was caused by ionizing radiation.  
With regard to whether the Veteran's rosacea was due to his 
in-service exposure to solar radiation, the examiner cited 
to medical literature from the National Institute of Health, 
which read that "[t]he general consensus among clinicians is 
that rosacea is a photoaggravated disorder" and that 
"[p]athophysiologic processes induced by UV [ultraviolet] 
radiation, which are processes similar to those seen in 
photoaging, contribute to the signs and symptoms of rosacea"  
The examiner also quoted another medical literature article 
which indicated that "[r]osacea risk factors include fair 
skin, English, Irish or Scottish heredity, easy blushing, 
and having other family members with rosacea."  The examiner 
concluded that there was a "clear genetic disposition to 
rosacea which was likely aggravated by the solar radiation 
[the Veteran] experienced in service" and that the extent of 
the aggravation was speculative.  

The Board finds this opinion to be unclear for several 
reasons.  First of all, the examiner did not discuss which 
factors in the Veteran's history led there to be a 
predisposition to rosacea.  The Veteran did not report to be 
of English, Irish or Scottish ancestry, and in fact, 
testified that his mother had been Native American.  See T, 
p. 7.  In addition, the Veteran did not report to have a 
family history of rosacea.  As such, the Board is unclear as 
to how the VA examiner determined that the Veteran had a 
"genetic disposition to rosacea."  Furthermore, the 
examination report is vague as to whether the examiner 
conducted a physical evaluation of the Veteran prior to 
determining the nature of his current skin disabilities.  
While the examiner noted that the evaluation was based on an 
in-person examination of the Veteran as well as a review of 
the VA claims folder, it is unclear whether the examiner 
arrived at a conclusion through a physical assessment of the 
Veteran, or simply through a review of the Veteran's medical 
records.  Indeed, pictures taken of the Veteran on the day 
of the VA examination revealed red rash-like patches on his 
cheeks and face.  However, the examiner did not provide a 
description of these patches, nor did he provide an 
assessment of the nature of these patches in the physical 
examination section.  Instead, when asked to indicate the 
Veteran's visible skin conditions, the examiner simply 
marked that the Veteran did not have "any of the above 
listed visible skin conditions."  The Board finds this to be 
unlikely in light of the pictures provided.  Although the 
examiner still provided a medical opinion concerning the 
etiology of the Veteran's rosacea, the Board finds that the 
Veteran should undergo another physical examination to 
ensure that any skin condition he may have is thoroughly 
evaluated, and that he does not have any other skin 
disorder, in addition to rosacea, which may be attributed to 
his in-service exposure to ionizing and/or solar radiation.  

The Board also finds the April 2013 medical opinion to be 
inadequate to the extent that the statement that the 
Veteran's "disposition" for rosacea was aggravated by his 
in-service solar radiation, still leaves to Board to 
question whether the Veteran's in-service exposure to solar 
radiation caused or contributed to the development of his 
current rosacea.  By using the term 'aggravated,' the 
examiner, in a sense, makes it appear as though the Veteran 
had a pre-existing skin condition that worsened in service.  
In this case, however, the Veteran's service records are 
silent for any reference to skin disorders at service 
entrance, or for any skin problems in service that were 
thought to exist prior to service.  Consequently, the 
presumption of soundness applies, and reference to 
"aggravation" was inappropriate. 

The Board notes that in an April 2013 opinion, the Veteran's 
family physician, J.L, M.D., noted that he had treated the 
Veteran throughout the years due to his radiation-induced 
skin cancers and damage.  He also noted that the Veteran 
continued to experience a recurrent outbreak of lesions 
surrounding his scalp, arms and face throughout the years.  
According to Dr. L., in light of the Veteran's records 
indicating his exposure to ionizing radiation during his 
service, "it is certainly possible that this ionizing 
exposure is now responsible for the recurrent condition 
previously discussed."  

Although Dr. L. alluded to a potential connection between 
the Veteran's current skin condition and his in-service 
exposure to ionizing radiation, he did not specify the 
nature of the Veteran's current skin condition.  In any 
event, it is well established that a medical opinion that is 
speculative, general, or inconclusive in nature does not 
provide a sufficient basis upon which to support a claim.  
See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(finding doctor's opinion that "it is possible" and "it is 
within the realm of medical possibility" too speculative to 
establish medical nexus).  

In light of the insufficient medical opinions provided thus 
far, the Board is still unable to determine whether the 
Veteran's current rosacea was incurred in service.  As such, 
the Board finds that the Veteran's claim for service 
connection for a skin disorder must be remanded for 
additional medical opinions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.	Schedule the Veteran for an appropriate 
VA examination with a VA dermatologist 
to determine the nature and etiology of 
his current skin disorder(s).  The 
claims folder, a copy of this remand, 
and all records on Virtual VA must be 
made available to the examiner in 
conjunction with the examination.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed, and all pertinent 
pathology should be noted in the 
examination report.  A notation to the 
effect that this review has occurred 
should be made in the examination 
report.  The examiner should 
specifically take note of the August 
2008 VA examination report, the 
February 2011 VA treatment records, and 
the April 2013 VA examination report.  
Following a review of the record and an 
examination of the Veteran, the 
examiner should specify the nature of 
any current skin disorder(s) and 
provide diagnoses for all identified 
disabilities.  The examiner then MUST 
provide a response to the following:

a.	The examiner should express an 
opinion as to whether it is at 
least as likely as not, i.e., a 50 
percent probability or greater, 
that any such disability diagnosed 
on current examination had its 
onset in service or is otherwise 
causally or etiologically related 
to active service.  The examiner 
should specifically discuss 
whether the Veteran's exposure to 
ionizing and/or solar radiation 
during his military service 
contributed to, caused, or led to 
the development of his current 
skin disorder.  

The term "at least as likely as 
not" does not mean within the 
realm of medical possibility, but 
rather that the medical evidence 
both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor 
of conclusion as it is to find 
against it.

If the examiner finds that the 
Veteran's disability(ies) is(are) not 
related to his service, then he or she 
must provide a complete rationale upon 
which his or her opinion is based, and 
must include a discussion of the 
medical principles as applied to the 
medical evidence and facts used in 
establishing his or her opinion.  

If the examiner determines that he/she 
cannot provide an opinion without 
resorting to speculation, the examiner 
should explain the inability to provide 
an opinion, identifying precisely what 
facts could not be determined.  In 
particular, he/she should comment on 
whether an opinion could not be provided 
because the limits of medical knowledge 
have been exhausted or whether additional 
testing or information could be obtained 
that would lead to a conclusive opinion.  
Jones v. Shinseki, 23 Vet. App. 382, 389 
(2010).  (The AOJ should ensure that any 
additional evidentiary development 
suggested by the examiner be undertaken 
so that a definite opinion can be 
obtained.)  

2.  After completing the above, 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response before the case is 
returned to the Board.  

No action is required of the Veteran until he is notified; 
however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

